In re New Orleans, City of; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Orleans, Civil District Court, Div. “A”, No. 94-13482; to the Court of Appeal, Fourth Circuit, No. 96CA-1456.
Granted. The judgment of the court of appeal affirming the trial judge’s grant of summary judgment is vacated and set aside. There are genuine issues of material fact, particularly whether the settlement was duly authorized in accordance with applicable law. The ease is remanded to the district court for further proceedings.
CALOGERO, C.J., and LEMMON, J., would grant and docket.
JOHNSON, J., not on panel; recused.